Amended HLD-005                                                  NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 15-1112
                                        ___________

                        IN RE: STEVEN MENSAH-YAWSON,
                                                         Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                   (Related to W.D. Pa. Crim. No. 2-09-cr-00276-001)
                       ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 March 19, 2015
          Before: MCKEE, Chief Judge, GARTH and BARRY, Circuit Judges

                                   (Filed: April 20, 2015)
                                        ___________

                                         OPINION*
                                        ___________


PER CURIAM

       Before us is Steven Mensah-Yawson’s petition for a writ of mandamus, in which

he requests an order directing the District Court to rule on his petition for a writ of error

coram nobis. The District Court ruled on and denied that petition on April 2, 2015.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Thus, Mensah-Yawson’s mandamus petition is moot and we will dismiss it on that basis.

See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                          2